Citation Nr: 1331879	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  11-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to a stomach disorder or a service-connected disability.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The January 2009 rating decision denied service connection for a left hip disorder and the July 2010 rating decision denied entitlement to service connection for stomach and sleep disorders.

In a May 2010 rating decision the Veteran was granted service connection for a left wrist disorder.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, this matter is considered resolved and is not in appellate status. 

The Veteran filed claims for entitlement to service connection for right arm and wrist disorders, as secondary to his service-connected left wrist and hand disabilities.  See December 2011 claim.  These issues have never been adjudicated by the RO and therefore, are REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his February 2011 VA Form 9 the Veteran requested a hearing before a Board member at the local VA Regional Office.  The Board finds that he is entitled to this hearing before this appeal is adjudicated.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2013).  Accordingly, this appeal is remanded to schedule the Veteran for a hearing at the Louisville, Kentucky RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the Louisville, Kentucky RO at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

